ORDER
Upon consideration of this recently docketed appeal, we consider whether this matter should be transferred to the United States Court of Appeals for the Eighth Circuit. See Fed. R.App. P. 3(c)(1)(C) (specifying that the notice of appeal must “name the court to which the appeal is taken”) and Fed. R.App. P. 3(d)(1) (the district court clerk must send the notice of *915appeal to the clerk of the court of appeals named in the notice). It appears that the notice of appeal in this case names the Eighth Circuit.
Accordingly,
It Is Ordered That:
Absent a response received by this court within 14 days of the date of filing of this order, this appeal will be transferred to the United States Court of Appeals for Eighth Circuit pursuant to 28 U.S.C. § 1631.